On February 12, 2001, this court accepted the resignation of respondent, Chuck Ray Stidham, Attorney Registration No. 0031507, last known business address in Cincinnati, Ohio, with the designation of diseiplinaiy action pending. On August 23, 2001, the Cincinnati Bar Association filed a motion for the court to order respondent to show cause why he should not be held in contempt for failure to return client files as ordered by the court on February 12, 2001. Upon consideration thereof,
IT IS ORDERED by this court that the motion be and is hereby granted and that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why he should not be held in contempt for failure to comply with this court’s order of February 12, 2001.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.